*684In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered April 29, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff allegedly sustained injuries when, in attempting to push open the interior entrance door of an apartment building which was owned and/or managed by the defendants, his hand went through one of the panes of glass in the door. The defendants made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact as to whether the defendants contravened industry standard and custom by failing to use safety glass in the door or whether the defendants had prior notice of the alleged dangerous condition of the glass in the door (see Sepulveda v Reynolds, 288 AD2d 368, 369 [2001]; Bradley v Smithtown Cent. School Dist., 265 AD2d 283 [1999]; Ambrosio v South Huntington Union Free School Dist., 249 AD2d 346 [1998]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Smith, J.P., H. Miller, S. Miller and Luciano, JJ., concur.